DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on November 6, 2020.
Claims 1- 2, 4 - 13, and 15 – 19 are pending.
Claims 1, 10, 12, and 18 are amended.
Claims 1- 2, 4 - 13, and 15 – 19 are rejected.
Response to Arguments
Applicant’s arguments filed on 11/6/2020 have been fully considered and are persuasive to the rejection of claims 1- 2, 4 - 13, and 15 – 19 under 35 U.S.C. 103, and said rejections are withdrawn.  However upon further consideration, a new ground(s) of rejection to claims 1- 2, 4 - 13, and 15 – 19 is made in view of applicant’s amendments to claims 1, 10, 12, and 18.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims 1 - 2, 4 – 5, 12 – 15, and 17 – 19, the applicant argues that the prior art combination Grayson and Schoeffler fails to teach or suggest:
A)” validating the sender of the message as being legitimate by determining that said sender also addressed the message to multiple other ones of said plurality of entity IDs that are valid and identify the receiver.” (as recited in claim 1 and substantially replicated in claim 12 and 18)
The applicant states:
“ . . . The invention, in one aspect, is directed to a method and system of delivering an electronic message to a receiver by addressing the message to a non-electronically addressable entity ID that identifies the receiver. Optionally, the message may be addressed to a set of non-electronically addressable entity IDs that identify the receiver. 

Another important aspect of the invention is to validate a sender of a message as being legitimate to eliminate fraudulent messages from fraudsters (senders) who may be able to learn and send such messages to a non-electronically addressable entity ID that is associated with the receiver. In accordance with the invention, and as taught in the specification on pages 12-13, the invention accomplishes this by requiring legitimate senders to address messages to a receiver to multiple entity IDs that are associated with and identify the receiver. Legitimate senders will likely be able to specify multiple such entity IDs when they send messages, whereas fraudulent senders will likely not know multiple entity IDs associated with a receiver . . . the cited prior art does not teach or suggest this aspect of the invention. In particular, contrary to the Office Action (pg. 7), Schoeffler (US 2001/0049745) does not teach identifying a message as fraudulent unless the message is addressed to multiple entity IDs that are confirmed as being associated with the receiver, as stated.

Rather, Schoeffler teaches indirect forwarding of communications from a sender to a recipient through a forwarding service by using a recipient’s address that is temporarily or permanently invalid (see Abstract [0028]-[0029]). Schoeffler is principally directed to enabling a sender to send a communication to a recipient when the sender does not know a current valid address of the recipient.

Schoeffler also teaches (f [0060]) enabling a recipient to receive a message simultaneously at two or more of the recipient’s addresses, by using the forwarding service to forward messages to a number of addresses specified by the recipient; and teaches (f [0087]) blocking junk mail by registering senders before accepting e-mail from them, and blocking messages from a given address or domain when the number exceeds a predetermined level.

None of these teachings of Schoeffler is relevant to the claimed subject matter of validating a sender as legitimate, in the manner recited in Claim 1.

Furthermore, the combination of Grayson and Schoeffler does not teach or suggest the subject matter as a whole of Claim 1, or the claims dependent thereon, and cannot render these claims obvious and unpatentable under 35 USC §103 . . . “) (Applicant’s Remarks pages 7 – 9)

A) In response to the applicant’s argument:
The applicant’s amendment deleted the limitation: “validating the sender of the message as being legitimate by determining that said sender also addressed the message to multiple other ones of said plurality of entity IDs that are valid and identify the receiver.”  The new limitation provides more specificity by determining that the sender is valid (e.g. legitimate) when there is a determination that the sender sent the message to multiple other ones validating the sender of a message by requiring the sender to address the message to multiple other ones of said plurality of entity IDs that are valid and identify the receiver.  The specificity of requiring “validating a sender as legitimate” in the new limitation changes the scope of the independent claims such that the combination of the cited prior art Grayson and Schoeffler no longer teaches all of the limitations of the independent claims.  Thus, the applicant’s argument is persuasive, but therein, the applicant’s amendment necessitated further search and consideration which discovered new prior art Prakash (U.S. 9,154,514 B1; herein referred to as Prakash), which in combination with Grayson teaches all of the limitations of the amended independent claims.  Prakash is directed to systems and methods for analyzing electronic messages for phishing detection (see abstract).  Prakash discloses a method “for analyzing electronic messages for phishing message detection is provided, the method comprising receiving a received email message by a recipient from a sender, obtaining at least one email characteristic associated with one or more of the recipient or the sender, obtaining recipient background information associated with the recipient, the recipient background information comprising information from an online social network, comparing the recipient background information to the email characteristic, declaring the received email message by the recipient as a phishing message based on the outcome of the comparison of the recipient background information to the email characteristic. In some embodiments, the recipient background information comprises contact data from a recipient online social network and this recipient background information may be used to determine, whether the sender of an email is legitimate or not” (see Prakash –Col 2: Lines 30 – 44).  Thus, Prakash relies on determining a relationship between the sender and the recipient by collecting background information on the recipient, particularly from online social interactions between the sender and the recipient.  Such social interactions between the sender and recipient are multiple IDs are provided, then, in an embodiment, all entity IDs supplied must match in order to send a receiver the message. Examples of entity IDs may include the following, among others:  a) "123 Any Street, Anytown, NY 12345"; [0033] b) "ABA:021000021:123456789"--bank account at J P Morgan Chase NA identified by its ABA routing number. [0034] c) "1234567891234567"--credit card number. [0035] d) "123 One More Ave., PA 01234" and "212-555-1212". Two entity IDs are specified here--a physical address and a telephone number” see), such information obtainable in social media interactions.  Parkash describes a method of determining when a sender is legitimate and not sending a phishing message by identifying a relationship between the sender and recipient by analyzing the online activity between sender and recipient (see Col 12: Lines 1-67; Col 13: Lines 1-13) and as described in the respective rejections below.  
As a result of the further search and consideration necessitated by the applicant’s amendments, the 35 U.S.C. 103 rejections from the previous office action have been withdrawn, but new grounds of rejection were found for claims 1 - 2, 4 – 5, 12 – 15, and 17 – 19 and said claims are rejected under 35 U.S.C. 103 over Grayson and Prakash.  Further claim 6 and 16 is rejected under 35 U.S.C. over Grayson, Prakash, and Wilkins; claim 7 is rejected under 35 U.S.C. over Grayson, Prakash, and Nawaz; claim 8 is rejected under 35 U.S.C. over Grayson, Prakash, and Cameau; claim 9 is rejected under 35 U.S.C. over Grayson, Prakash, and Bartrum; and claim 11 is rejected under 35 U.S.C. over Grayson, Prakash, and Ogilvie.  The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.   This application is claiming the benefit of prior-filed provisional application No. 62,701201 filed on July 20, 2018.  The applicant has met the requirements in accordance with 35 USC 119 (e) and is entitled to the priority date of 7/20/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  1 - 2, 4 – 5, 12 – 15, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (U.S. 2012/0023196 A1; herein referred to as Grayson) in view of Prakash (U.S. 9,154,514 B1; herein referred to as Prakash).
In regard to claim 1, Grayson teaches a method (see abstract – “. . . Electronic content management systems and methods are disclosed  . . .”) of delivering an electronic message to a receiver having as an address a non-electronically addressable entity ID (see ¶ [0010] “. . . Physical location addresses such as mailing addresses, which are also more generally referred to herein as geographic locator addresses, are associated with unique electronic addresses . . .”; see ¶ [0011] “ . . . an , comprising (see Fig. 2, ¶ [0058] “ . . . In operation, the electronic content management system 16 supports geo-specific addressing for electronic content, managing relationships between geographic locations and respective, corresponding, unique electronic addresses, and acts as an intermediary between the content provider system 14 and electronic addresses through which electronic content is made available to the user system 18 . . .”) :
registering said non-addressable entity ID and a plurality of other entity IDs (e.g. geographic locator addresses) as corresponding to entities that are associated with the receiver (see Fig. 5, ¶ [0134] “. . . After a user has registered with a content management system, possibly configured a Web page having an electronic address corresponding to his or her geographic locator address, and completed at least a first stage of authentication, the screen in FIG. 5 may be displayed . . .”);
verifying, upon said registering (see ¶ [0083] “. . . Physical location information and corresponding electronic addresses may be validated in order to create and maintain system integrity . . .”), that the non-addressable entity ID and said plurality of other entity IDs identify the receiver (see ¶ [0097] “. . . The address converter 26 could be configured to validate a geographic locator address, by ensuring that the address exists, is valid, and does not have aliases (by consulting an address registry for instance). The address converter 26 may also or instead determine whether a recipient geographic locator address already has one and only one associated electronic address in the address store 27 . . .”; see ¶ [0119]” . . . A user performing a search through a Web page which has a geo-specific electronic address linked to the user's mailing address . . .”);
receiving from a sender (see ¶ [0011]” . . . an interface operable to receive information that is to be distributed to a geographic locator address . . .”) an electronic message that is addressed to said non-addressable entity ID (see ¶ [0100] “ . . . Received content, or processed content in some embodiments, is made available through the electronic address(es) associated with the intended recipient physical location(s). In the system 20, this is accomplished by sending the content to the server(s) 28 which host the electronic address(es) . . . “), the message having associated security criteria requiring compliance for accessing the message (see ¶ [0102] “ . . . a form of an "electronic envelope" is delivered to a subdomain address. The envelope may be "sealed" in the sense of having only basic tombstone address data (i.e., address and addressee name/identifier, sender name, etc.) visible and accessible, requiring a shared secret or other secondary authentication (e.g., password, presentation of an account number, etc.) to open and view details . . .”; see ¶ [0103] “ . . . The essence of the electronic or digital envelope is revealed in the two-step authentication approach that a recipient may be required to undergo to see "personal" content. That is, upon first authentication to access an electronic address, tombstone information (i.e., addressee, address, sender, type of communication) is revealed, substantially as though one were looking at the outside of a physical envelope. A second stage of authentication which may be required to view specifically-addressed content may be similar to, but possibly more rigorously controlled than, opening an envelope. Once second stage authentication has been successfully completed, the authorized, authenticated, specific addressee has the detailed content revealed to him/her . . .”);
enabling the receiver to access to the message (see ¶¶ [0013 - 0014] “ . . . The system may also include an address converter operable to convert geographic locator addresses into respective uniquely associated electronic addresses, and to store the electronic addresses in the address store. The address converter may be operable to convert geographic locator addresses into respective uniquely associated electronic addresses by applying an address schema to the geographic locator addresses. . .  upon confirming that the non-addressable entity ID of said message identifies the receiver (see ¶ [0097] “ . . . The address converter 26 could be configured to validate a geographic locator address, by ensuring that the address exists, is valid, and does not have aliases (by consulting an address registry for instance). The address converter 26 may also or instead determine whether a recipient geographic locator address already has one and only one associated electronic address in the address store 27, and if not, convert the geographic locator address into a corresponding electronic address . . .”) and that the receiver has complied with said security criteria (see ¶¶ [0102 - 0103] “ . . . a form of an "electronic envelope" is delivered to a subdomain address. The envelope may be "sealed" in the sense of having only basic tombstone address data (i.e., address and addressee name/identifier, sender name, etc.) visible and accessible, requiring a shared secret or other secondary authentication (e.g., password, presentation of an account number, etc.) to open and view details . . . The essence of the electronic or digital envelope is revealed in the two-step authentication approach that a recipient may be required to undergo to see "personal" content. That is, upon first authentication to access an electronic address, tombstone information (i.e., addressee, address, sender, type of communication) is revealed, substantially as though one were looking at the outside of a physical envelope. A second stage of authentication which may be required to view specifically-addressed content may be similar to, but possibly more rigorously controlled than, opening an envelope. Once second stage authentication has been successfully completed, the authorized, authenticated, specific addressee has the detailed content revealed to him/her . . .” ;)
and validating the sender of the message as being legitimate by determining that said sender also addressed the message to multiple other ones of said plurality of entity IDs that are valid and identify the receiver.  However Prakash teaches validating the sender of the message as being legitimate (e.g. not a phishing message) (Col 11: Lines 59 -67; Col 12: Lines 1 – 10: “ . . . referring to FIG. 4, a flow diagram illustrating one example embodiment 400 for carrying out analysis of electronic messages for phishing detection will be described. The method comprises receiving a received email message by a recipient from a sender at 410, obtaining at least one email characteristic associated with one or more of the recipient or the sender at 420, obtaining recipient background information associated with the recipient from an online social network at 430, comparing the recipient background information to the email characteristic at 440 and declaring the received email message by the recipient as a phishing message based on the outcome of the comparison of the recipient background information to the email characteristic at 450. In some embodiments, the step of obtaining recipient background information associated with the recipient from an online social network at 430 may comprise obtaining the recipient background information from the online social network directly or by obtaining the recipient background information retrieved earlier and stored in a database . . .”) by determining that said sender also addressed the message to multiple other ones of said plurality of entity IDs (e.g. from online social network data) that are valid and identify the receiver (Col 12: Lines 11 – 67; Col 13: Lines 1 – 8:“ . . . the recipient background information comprises a third party authentication credential from recipient for the online social network and the method further comprises: periodically using the recipient background information to access the online social network and retrieving an online social network data as recipient background information; storing recipient background information in a database and associating the recipient background information with a recipient contact in the database whereby the recipient background information can be retrieved on the basis of an email characteristic; comparing the recipient background information to the email 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method analyzing electronic messages for phishing message detection by determining the legitimacy of a message by analyzing  a relationship between the sender and recipient using information from social media interactions to determine whether the sender has communicated using social media with the recipient, into a system and method for distributing communications using unique geo-specific electronic addresses that can be associated with other forms of identification for a recipient such that the communication will reach the recipient, as taught by Grayson.  Such incorporation provides the capability from Prakash to not forward fraudulent, phishing, or spam messages to a recipient when the recipient does not have a relationship with the sender so that it can be determined whether the message is legitimate and that such communication should be received for that identification of the recipient.
In regard to claim 2, the combination of Grayson and Prakash teaches wherein there are a plurality of electronically addressable and non-electronically addressable entity IDs associated with the receiver (see Grayson - ¶ [0035]” . . . generating unique electronic addresses based on respective geographic locator addresses, and uniquely mapping each generated electronic address with the respective one of the geographic locator addresses based upon which the electronic address was , and wherein said enabling the receiver to access the message (see Grayson - ¶ [0094]” . . The operation of identifying the electronic address(es) through which electronic content is to be made available may involve accessing the address store 27. As described above, the address store 27 maps physical locations to corresponding electronic addresses . . . “;see Grayson - ¶ [0119]” . . . A user performing a search through a Web page which has a geo-specific electronic address linked to the user's mailing address . . .).comprises sending the message to an electronically addressable entity ID associated with the receiver (see Grayson - ¶ [0156] (“ . . . These attributes could refer both to the address attributes associated with a geographic locator address (e.g., apartment number, RR#, direction, street/avenue/etc., and so on) as well as to attributes associated with authenticated and authorized users. Once in-person proofed and in possession/ownership of an electronic address, the user can choose to add attributes to the profile (e.g. credit card numbers, personal information, associate bank accounts, preferences, and other associations). . . “).
In regard to claim 4, the combination of Grayson and Prakash teaches further comprising associating said multiple entity IDs with said receiver in a database (see Grayson - ¶ [0012] “ . . . The electronic content distribution module may be operable to determine the electronic address by accessing an address store in which the geographic locator address is uniquely mapped to the electronic address . . .” see Grayson - ¶ [0082] “ . . .; the address store 27 might include records for each physical location for which an electronic address has been generated, with each record including a physical location data field storing an indication of a physical location and an electronic address data field storing an indication of the electronic address corresponding to the physical location . . .”).
In regard to claim 5, the combination of Grayson and Prakash teaches wherein said message is addressed (see Grayson - ¶ [0010] “... A closed content management system in which the use of  to an entity ID having an associated geocoded geographical location (see Grayson - ¶ [0073] “. . . The electronic content management system 20 may have minimum requirements for address conversion operations. For instance, a mailing address may be required to include such information as a street address, a suite number, a postal code, zip code, or other address code, and possibly additional and/or different information to comply with standards set for an addressing protocol of the electronic content management system 20. . . .”), and said enabling access comprises requiring a physical location of an accessing device of the receiver to match said geocoded geographical location (see Grayson - ¶ ¶ [0115 - 0116] “. . . The electronic content distribution module 24, for example, might be configured to determine whether a data transfer received from a content provider includes a partial physical location identifier such as a postal code which is common to multiple physical locations, and if so, to identify all electronic addresses in the address store 27 which are associated with the multiple physical locations. . . The electronic content distribution module 24 may be configured to determine whether electronic content received from a content provider satisfies preferences configured for an intended recipient physical location, and to make the electronic content available at the corresponding electronic address only if the preferences are satisfied. One way of implementing this feature is shown in FIG. 2 in the form of the preferences store 29. A user may manually configure preferences by interacting with the electronic content management system 20 through a user system, so that only locally significant content such as advertising for local businesses is posted to the electronic address corresponding to his or her physical location . . .”).
In regard to claim 10, the combination of Grayson and Prakash teaches wherein said verifying further comprises verifying that said sender of said message is an authorized sender (see Grayson - ¶ [0010] “. . . The electronic addresses are addresses which are used within an electronic content  in the example shown in FIG. 2, to apply a secure sign-in registration and authentication protocol to ensure that each individual subdomain is accessible only by authorized users.
In regard to claim 12, Grayson teaches Non-transitory computer readable storage media embodying instructions for controlling a processor (see ¶ [0034]” . . . a method may be embodied, for example, in instructions stored on a computer-readable medium . . .”; see ¶ [0063]” . . . Hardware, software, firmware, or some combination thereof may be used in implementing the interface 22. Software may be stored in a memory (not shown) for execution by one or more processors such as a microprocessor, an Application Specific Integrated Circuit (ASIC), a Digital Signal Processor (DSP), or some other type of processor . . .”) to perform a method  (see abstract – “. . . Electronic content management systems and methods are disclosed  . . .”) of delivering an electronic message to a receiver having as an address a non-electronically addressable entity ID (see ¶ ¶ [0010 -0011] as described for the rejection of claim 1 and incorporated herein), comprising (see Fig. 2, ¶ [0058] as described for the rejection of claim 1 and incorporated herein):
registering said non-addressable entity ID and a plurality of other entity IDs (e.g. geographic locator addresses) as corresponding to entities that are is associated with the receiver  (see Fig. 5, ¶ [0134] as described for the rejection of claim 1 and incorporated herein);
verifying, upon said registering (see ¶ [0083] as described for the rejection of claim 1 and incorporated herein), that the non-addressable entity ID and said plurality of other entity IDs uniquely identify the receiver(see ¶ [0097], ¶ [0119] as described for the rejection of claim 1 and incorporated herein);
receiving from a sender (see ¶ [0011] as described for the rejection of claim 1 and incorporated herein) an electronic message that is addressed to said non-addressable entity ID(see ¶ [0100] as , the message having associated security criteria requiring compliance for accessing the message (see ¶ ¶ [0102 -0103] as described for the rejection of claim 1 and incorporated herein);
enabling the receiver to access to the message (see ¶ ¶ [0013 -0014] as described for the rejection of claim 1 and incorporated herein) upon confirming that the non-addressable entity ID of said message identifies the receiver (see ¶ [0097] as described for the rejection of claim 1 and incorporated herein) and that the receiver has complied with said security criteria (see ¶¶ [0102 - 0103] as described for the rejection of claim 1 and incorporated herein).  
Grayson fails to explicitly teach and validating the sender of the message as being legitimate by determining that said sender also addressed the message to multiple other ones of said plurality of entity IDs that are valid and identify the receiver.  However Prakash teaches validating the sender of the message as being legitimate (e.g. not a phishing message) (see Col 11: Lines 59 -67; Col 12: Lines 1 – 10 as described for the rejection of claim 1 and is incorporated herein) by determining that said sender also addressed the message to multiple other ones of said plurality of entity IDs (e.g. from online social network data) that are valid and identify the receiver (Col 12: Lines 11 – 67; Col 13: Lines 1 – 8 as described for the rejection of claim 1 and is incorporated herein)
The motivation to combine Prakash with Grayson is described for the motivation of claim 1 and is incorporated herein.
In regard to claim 13, the combination of Grayson and Prakash teaches wherein there are a plurality of electronically addressable and non-electronically addressable entity IDs associated with the receiver (see Grayson - ¶ [0035] as described for the rejection of claim 2 and incorporated herein), and wherein said enabling the receiver to access the message (see Grayson - ¶ [0094], ¶ [0119] as described for the rejection of claim 2 and incorporated herein) comprises sending the message to an electronically addressable entity ID associated with the receiver (see Grayson - ¶ [0156] as described for the rejection of claim 2 and incorporated herein).
In regard to claim 15, the combination of Grayson and Prakash teaches wherein said message is addressed (see Grayson - ¶ [0010] as described for the rejection of claim 5 and incorporated herein) to an entity ID having an associated geocoded geographical location (see Grayson - ¶ [0073] as described for the rejection of claim 5 and incorporated herein), and said enabling access comprises requiring a physical location of a device of the receiver to match said geocoded geographical location(see Grayson - ¶ ¶ [0115 - 0116] as described for the rejection of claim 5 and incorporated herein).
In regard to claim 17, the combination of Grayson and Prakash teaches wherein said verifying further comprises verifying that said sender of said message is an authorized sender (see Grayson - ¶ [0010], Fig. 2 ¶ [0086] as described for the rejection of claim 10 and incorporated herein)
In regard to claim 18, Grayson teaches a system (see abstract – “. . . Electronic content management systems and methods are disclosed  . . .”) for delivering electronic messages to a non-electronically addressable entity ID associated with a receiver see ¶ ¶ [0010 -0011] as described for the rejection of claim 1 and incorporated herein), comprising  (see Fig. 2, ¶ [0058] as described for the rejection of claim 1 and incorporated herein):
a system controller comprising a processor and a memory (see ¶ [0034]” . . . a method may be embodied, for example, in instructions stored on a computer-readable medium . . .”;embodying executable instructions for controlling the processor see ¶ [0063]” . . . Hardware, software, firmware, or some combination thereof may be used in implementing the interface 22. Software may be stored in a memory (not shown) for execution by one or more processors such as a microprocessor, an Application Specific Integrated Circuit (ASIC), a Digital Signal Processor (DSP), or some other type of processor . . .”); and
a receiver entity database interfaced to said system controller storing verified entity IDs associated with a plurality of receivers interfaced to said system controller (see ¶ ¶ [0081-0082] “ . . . Received physical location information may be converted by the address converter 26 as it is received, with the physical location information and corresponding addresses then being stored in the address store 27. The address converter 26 may also or instead automatically convert all physical location information records in an address directory, for example. In this case, received physical location information may be stored in the address store 27 and then accessed by the address converter 26 to create corresponding electronic addresses which are also then stored in the address store 27.   An association between physical locations and electronic addresses might be inherent in the format or data structure used to store information in the address store 27. For example, the address store 27 might include records for each physical location for which an electronic address has been generated, with each record including a physical location data field storing an indication of a physical location and an electronic address data field storing an indication of the electronic address corresponding to the physical location.. . .”), said verified entity IDs comprising, for each receiver (see ¶ [0035] “ . . . generating unique electronic addresses based on respective geographic locator addresses, and uniquely mapping each generated electronic address with the respective one of the geographic locator addresses based upon which the electronic address was generated, to thereby allow the electronic address corresponding to any of the geographic locator addresses to be identified for distribution of electronic content that includes information destined for the geographic locator addresses . . .”) , one or more non-electronically addressable entity IDs (see ¶ [0119] “ . . . A user performing a search through a Web page which has a geo-specific electronic address linked to the user's mailing address might wish to view relevant business directory or offering records for a particular business category. Instead of returning all results for presentation to the user, the electronic content distribution module 24 may instead limit results to those which are likely are significant to the physical location with which the Web page is  and a plurality of other entity IDs that identify the receiver(see ¶ [0156] “ . . . These attributes could refer both to the address attributes associated with a geographic locator address (e.g., apartment number, RR#, direction, street/avenue/etc., and so on) as well as to attributes associated with authenticated and authorized users. Once in-person proofed and in possession/ownership of an electronic address, the user can choose to add attributes to the profile (e.g. credit card numbers, personal information, associate bank accounts, preferences, and other associations);
said processor being configured to receive a message from a sender (see ¶ [0011] as described for the rejection of claim 1 and incorporated herein) addressed to said to a non-electronically addressable entity ID associated with said receiver (see ¶ [0100] as described for the rejection of claim 1 and incorporated herein), confirm the identity of said receiver (see ¶ [0097] as described for the rejection of claim 1 and incorporated herein), determine from said database an electronically addressable entity ID associated with said receiver(see Grayson - ¶ [0012] “ . . . The electronic content distribution module may be operable to determine the electronic address by accessing an address store in which the geographic locator address is uniquely mapped to the electronic address . . .” see Grayson - ¶ [0082] “ . . .; the address store 27 might include records for each physical location for which an electronic address has been generated, with each record including a physical location data field storing an indication of a physical location and an electronic address data field storing an indication of the electronic address corresponding to the physical location . . .”), deliver said message to said receiver using said electronically addressable entity ID (see Grayson - ¶ [0156]“ . . . These attributes could refer both to the address attributes associated with a geographic locator address (e.g., apartment number, RR#, direction, street/avenue/etc., and so on) as well as to attributes associated with authenticated and authorized users. Once in-person proofed and in possession/ownership of an electronic address, the user can choose to add attributes to the profile (e.g. credit card numbers, personal information, associate bank accounts, preferences, and other associations). . . “).  
 and validate the sender of the message as being legitimate by determining that said sender also addressed the message to multiple other ones of said other entity IDs that identify the receiver.  However Prakash teaches and validate the sender of the message as being legitimate (e.g. not a phishing message) (see Col 11: Lines 59 -67; Col 12: Lines 1 – 10 as described for the rejection of claim 1 and is incorporated herein) by determining that said sender also addressed the message to multiple other ones of said other entity IDs (e.g. from online social network data) (Col 12: Lines 11 – 67; Col 13: Lines 1 – 8 as described for the rejection of claim 1 and is incorporated herein)
The motivation to combine Prakash with Grayson is described for the motivation of claim 1 and is incorporated herein.
In regard to claim 19, the combination of Grayson and Prakash teaches wherein said system controller comprises a service provider interfaced to a plurality of senders sending electronic messages to said plurality of receivers  (see Grayson - ¶ [0011]“ . . . an interface operable to receive information that is to be distributed to a geographic locator address, and an electronic content distribution module operatively coupled to the interface and operable to determine an electronic address that is uniquely associated with the geographic locator address, and to make electronic content, which comprises the received information, available through the determined electronic address . . .” see Grayson - ¶ [0052]“ . . . The content provider system 14 is a system, illustratively a server or other computer system, which at least provides electronic content to be delivered to the user system 18. Information to be forwarded through the electronic content management system 16 to the user system 18 may originate in electronic form or be generated through some sort of conversion, such as by scanning a paper document. The content provider system 14 may thus include a data store for storing electronic content, one or more converters such as a scanner for converting information into electronic content, or both. These components need not necessarily be local to the content provider system 14 . . .”; see Grayson - ¶ [0068]“ . . . the electronic addresses may be "private" inasmuch as they could be , said system controller enforcing security constraints established by a sender of said message before enabling the receiver to access said message (see Grayson - ¶ ¶ [0102-0103] “ . . . a form of an "electronic envelope" is delivered to a subdomain address. The envelope may be "sealed" in the sense of having only basic tombstone address data (i.e., address and addressee name/identifier, sender name, etc.) visible and accessible, requiring a shared secret or other secondary authentication (e.g., password, presentation of an account number, etc.) to open and view details. This allows content for multiple individuals, family members for example, to be delivered to a single electronic address associated with a physical location, while allowing only the individual or anyone else that can provide required authentication/security information to fully view the content.  The essence of the electronic or digital envelope is revealed in the two-step authentication approach that a recipient may be required to undergo to see "personal" content. That is, upon first authentication to access an electronic address, tombstone information (i.e., addressee, address, sender, type of communication) is revealed, substantially as though one were looking at the outside of a physical envelope. A second stage of authentication which may be required to view specifically-addressed content may be similar to, but possibly more rigorously controlled than, opening an envelope. Once second stage authentication has been successfully completed, the authorized, authenticated, specific addressee has the detailed content revealed to him/her . . .”) 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (U.S. 2012/0023196 A1; herein referred to as Grayson) in view of Prakash (U.S. 9,154,514 B1; herein referred et al. (U.S. 2012/0204032 A1; herein referred to as Wilkins).
In regard to claim 6, the combination of Grayson and Prakash fails to explicitly teach wherein said security criteria comprise an encrypted code in the message, and said enabling requires the receiver to decrypt the encrypted code to access the message.  However Wilkins teaches wherein said security criteria comprise an encrypted code in the message (see ¶ [0002] “ . . . The present invention relates generally to establishing authenticated and secure communications and, more particularly, to methods for selectively disseminating and automatically configuring encryption keys and presenting messages indicating that a communication is authenticated, secure or both . . .”), and said enabling requires the receiver (see ¶ [0037] “ . . . The present invention is a computer-implemented key exchange system and methods for improving the usability of encryption technologies such as Public Key Infrastructure (PKI). One aspect of the present invention includes a user creating and storing a record containing an encryption key and other personally identifiable information in a Key Exchange Server (KES); the system receiving a personalized alphanumeric serial number candidate, ensuring it is unique and storing the unique personalized serial number corresponding to the encryption key (EK) record, and the user conveying the serial number to a recipient. The recipient may then enter the personalized serial number into a network-enabled communication application and request, via the application, the corresponding record from the KES. In response, the communication application receives data associated with the EK record and stores the data in the application's database, or receives an indication that approval from the owner of the EK record is required before the KES will transmit the requested EK record . . .”) to decrypt the encrypted code to access the message (see ¶ [0077] “ . . . The present invention may use a Key Exchange Server (KES), a plurality of network devices and at least one electronic communication. Each network device may operate a communication application capable of retrieving 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for selectively disseminating and automatically configuring encryption keys and presenting messages indicating that a communication is authenticated, secure or both, as taught by Wilkins, into a system and method for distributing communications using unique geo-specific electronic addresses that can be associated with other forms of identification for a recipient such that the communication will reach the recipient when the communication is analyzed by determining the legitimacy of a message by analyzing  a relationship between the sender and recipient using information from social media interactions to determine whether the sender has communicated using social media with the recipient as taught by the combination of Grayson and Prakash.  Such incorporation adds encryption and decryption capabilities to provide a more secure message delivery system. 
In regard to claim 16, the combination of Grayson and Prakash fails to explicitly teach wherein said security criteria comprise an encrypted code in the message, and said enabling requires the receiver to decrypt the encrypted code to access the message.  However Wilkins teaches wherein said security criteria comprise an encrypted code in the message (see ¶ [0002] as described for the rejection of claim 6 and is incorporated herein) and said enabling requires the receiver (see ¶ [0037] as described for the rejection of claim 6 and is incorporated herein) to decrypt the encrypted code to access the message (see ¶ [0077] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Wilkins with the combination of Grayson and Prakash is described for the rejection of claim 6 and is incorporated herein.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (U.S. 2012/0023196 A1; herein referred to as Grayson) in view of Prakash (U.S. 9,154,514 B1; herein referred et al. (U.S. 2014/0189018 A1; herein referred to as Nawaz)
In regard to claim 7, the combination of Grayson and Prakash teaches wherein said non-electronically addressable entity ID comprises a physical address (see Grayson - ¶ [0071] “. . . physical location information such as mailing addresses are converted into respective unique electronic addresses by the address converter 26 . . .”).
The combination of Grayson and Prakash fails to explicitly teach and said confirming comprises receiving from the receiver a verification code that was physically delivered to the receiver.   However Nawaz teaches and said confirming comprises receiving from the receiver a verification code (e.g. enhanced, efficient delivery address verification) that was physically delivered to the receiver (see ¶ [0020] “ . . . prior to printing the physical mail in production 90, the system provides an enhanced, efficient delivery address verification for at least some of the mailpieces sent by the physical channel. The enhanced address verification involves first querying a digital mailbox system to identify potentially misdirected mailpieces and only for potentially misdirected pieces, then accessing a charged service such as a National Change of Address (NCOA) based address verification service 80. In this embodiments, mailpieces that are confirmed misdirect, are updated before printing in the physical mail production system 90 . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for utilizing a digital mailbox to provide additional services with regard to physical mail, as taught by Nawaz, into a system and method for distributing communications using unique geo-specific electronic addresses that can be associated with other forms of identification for a recipient such that the communication will reach the recipient when the communication is analyzed by determining the legitimacy of a message by analyzing  a relationship between the sender and recipient using information from social media interactions to determine .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (U.S. 2012/0023196 A1; herein referred to as Grayson) in view of Prakash (U.S. 9,154,514 B1; herein referred to as Prakash)as applied to claims 1 – 2, 4 – 5, 10, 12 – 15, and 17 – 19 in further view of Cameau (U.S. 2007/0083306 A1; herein referred to Cameau).  
In regard to claim 8, the combination of Grayson and Schoeffler fails to explicitly teach wherein said non-electronically addressable entity ID comprises a vehicle identification number (VIN) of a vehicle registered to said receiver, and said method comprises receiving from the receiver a VIN scanned from said vehicle by an on-board diagnostics scanner.  However Cameau teaches wherein said non-electronically addressable entity ID comprises a vehicle identification number (VIN) of a vehicle registered to said receiver (see ¶ [0027] “. . . OBD reader 118 and VIN reader 120 may be any suitable reader used to obtain OBD system-generated information and VIN information regarding the particular vehicle under test. Printer 116 may be any suitable device used to generate, among other things, a vehicle inspection report (VIR) based upon the results of the self-service OBD test . . .”), and said method comprises receiving from the receiver a VIN scanned from said vehicle by an on-board diagnostics scanner (see ¶ [0002] “. . . a self-service on-board diagnostics kiosk and network for testing vehicle emissions and engine controls . . .; see ¶ [0055]” . . . the method generates and transmits a confirmation message for the user in block 720. For instance, the OBD kiosk 100, 200 may generate an email or phone message based on the personal information captured in block 702. In one embodiment, the email or phone message may indicate that an engine and emissions test was successfully completed on a given date. As recognized by one having ordinary skill, the email or phone message may be 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method of vehicle testing using a self-service on-board diagnostics kiosk and network for testing vehicle emissions and engine controls, as taught by Cameau, into a system and method for distributing communications using unique geo-specific electronic addresses that can be associated with other forms of identification for a recipient such that the communication will reach the recipient when the communication is analyzed by determining the legitimacy of a message by analyzing  a relationship between the sender and recipient using information from social media interactions to determine whether the sender has communicated using social media with the recipient as taught by the combination of Grayson and Prakash. Such incorporation enables identification of a recipient by a VIN.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (U.S. 2012/0023196 A1; herein referred to as Grayson) in view of Prakash (U.S. 9,154,514 B1; herein referred to as Prakash) as applied to claims 1 – 2, 4 – 5, 10, 12 – 15, and 17 – 19 in further view of Bartram et al. U.S. 2008/0141034 A1; herein referred to as Bartrum).
In regard to claim 9, the combination of Grayson and Prakash teaches wherein said verifying said non-addressable entity ID is associated with the receiver (see Grayson - ¶ [0083], ¶ [0097], ¶ [0119] as described for the rejection of claim 1 and is incorporated herein).
The combination of Grayson and Prakash fails to explicitly teach comprises peer-to-peer verification.  However Bartrum teaches comprises peer-to-peer verification (see ¶ [0001] “. . . the present invention relates to codeword-enhanced peer-to-peer authentication . . .” see ¶ [0008] “. . . Peer-to-peer authentication may be accomplished by sending a digital certificate to a responder, receiving a randomized codeword in response to the sending, creating a secure fingerprint based at  authentication takes place "on the fly" (i.e., occurs in real time at the moment when both peers are available online). Additionally, the peers communicate out-of-band to assure each other of their identities at the time of authentication . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for codeword-enhanced peer-to-peer authentication, as taught by Bartrum into a system and method for distributing communications using unique geo-specific electronic addresses that can be associated with other forms of identification for a recipient such that the communication will reach the recipient when the communication is analyzed by determining the legitimacy of a message by analyzing  a relationship between the sender and recipient using information from social media interactions to determine whether the sender has communicated using social media with the recipient as taught by the combination of Grayson and Prakash.  Such incorporation enables secure communication for authentication of the message.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (U.S. 2012/0023196 A1; herein referred to as Grayson) in view of Prakash (U.S. 9,154,514 B1; herein referred to as Prakash) as applied to claims 1 – 2, 4 – 5, 10, 12 – 15, and 17 – 19 in further view of Ogilvie et al. (U.S. 2002/0026487 A1; herein referred to as Ogilvie).
In regard to claim 11, the combination of Grayson and Prakash teaches wherein said enabling the receiver to access to the message (see Grayson ¶ ¶ [0013 -0014] as described for the rejection of claim1 and is incorporated herein).
 further comprises enforcing post access constraints on said receiver, said post access constraints comprising automatically deleting said message a predetermined time following access by said receiver or sending by said sender.  However Ogilvie teaches further comprises enforcing post access constraints on said receiver (see ¶ [0032]” . . . self-removal indicators 210 in a given email message 206 permit the originator 200 and/or an intermediate node 220 to indicate to the removal code 208 one or more of the following options . . .”), said post access constraints comprising automatically deleting said message a predetermined time (see ¶ ¶ [0033 -0035] “. . .  (a) the message 206 is to be deleted automatically by the removal code 208 from each recipient's mailbox/inbox shortly after being opened by that recipient, e.g., delete the message approximately five minutes after it is opened;  (b) the message 206 is to be deleted automatically by the removal code 208 from each recipient's mailbox/inbox no later than a specified time after being opened by that recipient, and may be deleted before that specified time, e.g., delete the message within 24 hours of receiving it; [0035] (c) the message 206 is to be deleted automatically by the removal code 208 from each recipient's mailbox/inbox no sooner than a specified time after being opened by that recipient, and may be deleted any time after that specified time, e.g., give the recipient 24 hours to make copies, reply, forward the message or otherwise react to the message 206, but delete it after that specified time has elapsed . . .”) following access by said receiver or sending by said sender (see ¶ [0061] “ . . . the message 206 is removed 234 by overwriting the window or screen that displayed it, by deleting it or otherwise moving it from an In Box to a Trash folder or the like, by marking the space it occupies as free, by erasing its contents from disk, and/or in other ways, as discussed herein. Messages 206 may also be removed after being only partly displayed, or after sufficient time passes or some other event occurs, such as a reboot, or a browser restart . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for providing email message originators .
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.F/               Examiner, Art Unit 2444   
 
/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444